United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
FEDERAL EMERGENCY MANAGEMENT
AGENCY, Berryville, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-852
Issued: August 11, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On January 29, 2008 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ overpayment decision dated December 21, 2007. Under 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this overpayment decision.
ISSUES
The issues are: (1) whether the Office properly determined that appellant received an
overpayment in the amount of $6,028.30 for the period November 6, 2000 through January 27,
2001; and (2) whether the Office properly found appellant was at fault in creating the
overpayment.
FACTUAL HISTORY
Appellant, a 40-year-old electrician, injured his lower back on February 8, 2000 while
lifting a 250-pound transformer from a truck to a loading dock. He filed a claim for benefits,

which the Office accepted for lumbar sprain. In its July 31, 2000 letter accepting the claim, the
Office advised:
“When you return to work, or obtain new employment, notify this [O]ffice right
away. If you receive a compensation check which includes payment for a period
you have worked, return it to us immediately to prevent an overpayment of
compensation.” (Emphasis added.)
The Office paid appellant appropriate compensation for total disability and placed him on
the periodic rolls. Appellant returned to full duty without restrictions with the employing
establishment on November 6, 2000. The Office, however, continued to pay him temporary total
disability compensation until January 27, 2001.
By letter dated June 4, 2007, the Office made a preliminary determination that an
overpayment of compensation had occurred in the amount of $6,028.30 covering November 6,
2000 through January 27, 2001. The Office found that appellant was at fault in creating the
overpayment because he should have known that he was not entitled to receive compensation
payments after he returned to work.1 The Office informed appellant that if he disagreed with the
decision he could, within 30 days, submit evidence or argument to the Office, or request a
prerecoupment hearing with the Branch of Hearings and Review. Appellant did not respond to
this letter within 30 days.
In a decision dated December 21, 2007, the Office finalized the preliminary
determination regarding the overpayment of $6,028.30. The Office stated that appellant should
have been aware that he was not entitled to receive compensation checks after he returned to
work on November 6, 2000.
LEGAL PRECEDENT -- ISSUE 1
Compensation for total disability under the Federal Employees’ Compensation Act is
payable when the employee starts to lose pay.2 Compensation for wage loss due to disability is
available only for any periods during which an employee’s work-related medical condition
prevents her from earning the wages earned before the work-related injury.3
ANALYSIS -- ISSUE 1
The Board finds that the Office properly determined that appellant received an
overpayment of compensation for the period November 6, 2000 through January 27, 2001. The
record shows that appellant received an overpayment during the period in question because he
1

The Office noted that it had previously issued a preliminary notice of overpayment on June 28, 2001, in the
amount of $4,120.41, which it finalized on February 24, 2003. Appellant made a payment of $712.83 towards the
overpayment. On September 3, 2004 the U.S. Treasury returned this debt to the Office for recalculations and due
process application as “the overpayment file contained incongruent amounts.”
2

20 C.F.R. § 10.401(a) (2003).

3

20 C.F.R. § 500(a) (2003).

2

continued to receive checks for temporary total disability compensation after returning to fulltime work on November 6, 2000 until January 27, 2001. Based on this determination, the Office
properly found that appellant received an overpayment of compensation during that period.
However, the Office did not provide sufficiently detailed calculations to support how it
arrived at the stated overpayment of $6,028.30. It stated that it calculated the overpayment by
taking appellant’s effective pay rate as of February 16, 2000, $852.86, and totaling the amount of
temporary total disability compensation appellant received from November 6, 2000 to
January 27, 2001, which amounted to $6,741.66, and subtracting the amount appellant
previously paid toward settlement of the overpayment, $712.83, for a total overpayment of
$6,028.30. The Board notes however that appellant was overpaid for a period of eleven weeks.
Given appellant’s pay rate and the amount of weeks appellant was overpaid, the Board is unable
to determine from these calculations the precise method by which the Office arrived at the total
overpayment of $6,028.30. Thus, this case must be remanded for the Office to clarify the
method by which it calculated appellant’s overpayment.
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of the Act4 provides that an overpayment must be recovered unless
“incorrect payment has been made to an individual who is without fault and when adjustment or
recovery would defeat the purpose of the Act or would be against equity and good conscience.”
No waiver of an overpayment is possible if the claimant is not “without fault” in helping to
create the overpayment.5
In determining whether an individual is with fault, section 10.433(a) of the Office’s
regulations provides in relevant part:
“A recipient who has done any of the following will be found to be at fault with
respect to creating an overpayment:
(1) Made an incorrect statement as to a material fact which the individual
knew or should have known to be incorrect; or
(2) Failed to provide information which the individual knew or should
have known to be material; or
(3) Accepted a payment which he or she knew or should have known to be
incorrect.6”

4

5 U.S.C. § 8129(a)-(b).

5

Bonnye Mathews, 45 ECAB 657 (1994).

6

20 C.F.R. § 10.433(a).

3

ANALYSIS -- ISSUE 2
The Office applied the third standard in determining that appellant was at fault in creating
the overpayment.
Even if the overpayment resulted from negligence on the part of the Office, this does not
excuse the employee from accepting payment which he knew or should have been expected to
know he was not entitled.7 Appellant was informed by the Office on July 31, 2000 that he was to
immediately report to the Office to return to work and return any compensation received after a
return to work or otherwise an overpayment of compensation would be created. He returned to
work on November 6, 2000 but did not return any compensation received after that date, even
though he knew or should have known that an overpayment would be created if he accepted
compensation benefits after his return to work.
The Board has held however that an employee who receives payments from the Office in
the form of direct deposit may not be at fault the first time incorrect funds are deposited into his
account, as the acceptance of the resulting overpayment lacks the requisite knowledge.8 After
appellant’s receipt of the first direct deposit, for which fault may not be imputed to him, it could
be presumed that he knew the amount of compensation contained in subsequent direct deposit
checks exceeded the amount to which he was entitled. Therefore, for receipt of the first direct
deposit, the Board finds that appellant was without fault. While appellant accepted the
overpayment by gaining control of the funds deposited into his checking account pursuant to his
authorization, he did not know that he would receive an incorrect payment on that day. Unlike
the situation in which a claimant receives a physical check and is aware of the amount of the
payment before depositing it into his account, appellant was not on notice of the amount of the
payment until after it was deposited electronically into his account.
On remand, therefore, the Office must determine the amount of the first direct deposit
appellant received after he returned to work on November 6, 2000. However, as appellant was at
fault under the third standard outlined above, after the first direct deposit payment, recovery of
the overpayment of compensation following receipt of the second deposit may not be considered
for waiver. Thus, the December 21, 2007 Office decision is affirmed in part, as modified, and
remanded in part, in accordance with the findings above.

7

See Russell E. Wageneck, 46 ECAB 653 (1995).

8

That Board has found the claimant to be at fault in cases where he or she is receiving compensation checks
through direct deposit which involve a series of payments over several months, with clear knowledge that the
payments are incorrect. See George A. Hirsch, 47 ECAB 520 (1996); Kveta M. Kleven, Docket No. 99-2472 (issued
August 10, 2000); William J. Loughrey, Docket No. 01-1861 (issued July 12, 2002). The Board notes that it is not
appropriate to make a finding that a claimant has accepted overpayment via direct deposit until such time as a
reasonable person would have been aware that this overpayment had occurred. This awareness could be established
either through documentation such as a bank statement or notification from the Office, or where a reasonable period
of time has passed during which a claimant could have reviewed independent confirmation of the incorrect payment.
In the instant case, by the time appellant accepted the February 18, 2006 check -- the second direct deposit check
containing an overpayment -- a sufficient amount of time had passed for appellant to become aware of the fact that
the checks contained an overpayment.

4

CONCLUSION
The Board finds that the Office properly determined that appellant received an
overpayment of compensation for the period November 6, 2000 through January 27, 2001. The
Board remands to the Office for clarification of the method by which it determined the amount of
appellant’s total overpayment. The Board finds that the Office improperly found that appellant
was at fault for the initial direct deposit paid after November 6, 2000, but properly found
appellant was at fault for the second direct deposit paid and all others paid through
January 27, 2001. The case is remanded for determination of waiver and the amount of waiver
on the portion of the overpayment for which appellant was found to be without fault.
ORDER
IT IS HEREBY ORDERED THAT the December 21, 2007 decision of the Office of
Workers’ Compensation Programs be affirmed, as modified, and remanded in part, in accordance
with this decision.
Issued: August 11, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

